PER CURIAM.
Relator’s amended motion for leave to file a petition for mandamus, together with the replies of Respondents thereto, having been considered by the court, it is ORDERED that leave to file such petition be *115and the same is denied and refused. Rule 383. Relator has a complete and adequate remedy at law, Article 2324, Vernon’s Ann.Civ.St., and may not invoke our original jurisdiction under such circumstances. Boothe v. Nelson, 321 S.W.2d 321 (Amarillo, Tex.Civ.App., 1959, original proceedings). Furthermore, Respondent Gibson has indicated a willingness to perform the duty imposed by statute. Lane v. Ross, 151 Tex. 268, 249 S.W.2d 591, 593 (1952). We express no opinion upon the merits, if any, of the controversy which is made the basis of these proceedings.